Exhibit32.1 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of GlobalSCAPE,Inc. on Form10-K for the period ending December31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, James L. Bindseil, Chief Executive Officer and James W. Albrecht, Jr., Chief Financial Officer, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of GlobalSCAPE,Inc. March 3, 2016 /s/ James L. Bindseil James L. Bindseil President and Chief Executive Officer /s/ James W. Albrecht Jr. James W. Albrecht, Jr. Chief Financial Officer
